NCM CAPITALINVESTMENT TRUST FILED VIA EDGAR April 29, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:NCM CapitalInvestment Trust File Nos. 333-140534; 811-22015 Ladies and Gentlemen: On behalf ofNCM CapitalInvestment Trust (“Registrant”), attached for filing under the Securities Act of 1933 and the Investment Company Act of 1940 is Post-Effective Amendment No. 3 (the "Amendment") toRegistrant’s registration statement on Form N-1A. The Amendment, which is being filed pursuant to Rule 485(a) under the Securities Act of 1933, is for the purpose of complying with the new "Summary Prospectus" rule and related amendments to Form N-1A. Please direct any questions concerning this filing to the undersigned at 513/587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Assistant Secretary
